Citation Nr: 1217736	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-32 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a higher initial rating for depression, in excess of 30 percent prior to May 9, 2007; and in excess of 50 percent from May 9, 2007.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel






INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from January 1986 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, granted service connection for depression, evaluating the disorder as 30 percent disabling.  This appeal arises from the Veteran's disagreement with the initial disability rating assigned by the RO for the depressive disorder.  The Veteran requested a hearing before the Board, to be held at the RO, but subsequently withdrew this request in writing.  

In the August 2006 rating decision from which this appeal arises, the RO also, in part, granted service connection for gout, evaluating that disorder as noncompensable (zero percent disabling); granted service connection for degenerative changes of the right knee, evaluating that disorder as 10 percent disabling; granted service connection for degenerative changes of the left knee, evaluating that disorder as noncompensable (zero percent disabling); and denied service connection for internal and external hemorrhoids.  Subsequently, the Veteran filed a Notice of Disagreement (NOD), disagreeing with the initial ratings assigned for his respective gout, degenerative changes of the right knee, and degenerative changes of the left knee disabilities, and the denial of service connection for hemorrhoids.  In September 2009, the RO, in part, granted a higher initial rating for degenerative changes of the left knee, evaluating the disorder as 10 percent disabling, effective March 7, 2008.  The Veteran subsequently appealed these issues to the Board.  

In a September 2010 Board Decision and Remand, the Board granted, in part, the Veteran's claim for a higher initial rating, in excess of 30 percent, for depression, evaluating the disorder as 50 percent disabling, from May 9, 2007.  In the same decision, the Board denied the Veteran's claims for increased initial ratings for gout, degenerative changes of the right knee, and degenerative changes of the left knee, respectively; and remanded the Veteran's claim for service connection for internal and external hemorrhoids for further development.  

The record indicates that the RO has not yet finished developing the remanded claim for service connection for internal and external hemorrhoids; therefore, that issue is not currently before the Board.  

The Veteran appealed the issues addressed in the September 2010 Board Decision and Remand, other than service connection for hemorrhoids, to the U.S. Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, VA's Office of General Counsel and the Veteran's representative filed a Joint Motion for Partial Remand (Joint Motion), requesting that the Court vacate the portion of the Board's September 2010 decision denying a higher initial rating for depression, in excess of 30 percent prior to May 9, 2007; and in excess of 50 percent from May 9, 2007.  In the Joint Motion, the parties specifically agreed not to disturb the portions of the September 2010 Board Decision denying higher initial ratings for gout, degenerative changes of the right knee, and degenerative changes of the left knee, respectively.  In January 2012, the Court issued an Order granting the Joint Motion, thereby vacating the portion of the Board's September 2010 Decision denying a higher initial rating for depression, in excess of 30 percent prior to May 9, 2007, and in excess of 50 percent from May 9, 2007, and remanded that issue to the Board for further development in accordance with the Joint Motion.  As the Court's January 2012 Order left the portions of the September 2010 Board Decision denying respective higher initial ratings for gout, degenerative changes of the right knee, and degenerative changes of the left knee undisturbed, in accordance with the Joint Motion, those issues are no longer in appellate status and are not before the Board.    

In February 2011, while the appeal for a higher initial rating for depression was pending at the Court, the Veteran filed an additional claim for an increased rating for depression.  The record indicates that the RO has not yet issued a rating decision regarding the Veteran's February 2011 additional claim.  As the claim before the Board includes that of a higher initial rating for depression for the entire period from May 9, 2007, the Board notes that the Veteran's February 2011 claim for an increased rating for depression is redundant.  The RO is requested to develop this remanded claim accordingly.

The Veteran's Law Judge who signed the September 2010 Decision and Remand is no longer employed with the Board; therefore, the undersigned Veteran's Law Judge has been assigned this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In the Joint Motion, the parties agreed that further VA development was required in this matter.  Specifically, the parties agreed that the matter should be remanded to attempt to procure additional VA treatment records.  Reviewing the record of evidence, in the October 2006 NOD, the Veteran wrote that he was seen by a VA examiner on October 13, 2006 for counseling regarding suicidal tendencies.  The claims file contains a single notation on a "problem list" indicating that the Veteran was seen by a VA examiner on October 13, 2006, and treated for a recurrent major depressive disorder.  The claims file does not contain a full VA treatment record regarding the Veteran's October 13, 2006 treatment for depression.  

At the time of the September 2010 Board Decision, the most recent psychiatric treatment record included in the claims file was a July 2009 VA psychiatric examination report.  The Board notes that the record now contains a September 2011 VA psychiatric examination report, afforded to the Veteran following the February 2011 claim for an increased rating for depression, mentioned in the Introduction.  In the September 2011 VA psychiatric examination report, the Veteran stated that he had not received any psychotherapy, sought hospitalization, or undergone emergency treatment for his depression within the past year.  The Board notes that the record is vague regarding whether the Veteran underwent any treatment for depression in the interim period between the respective July 2009 and February 2011 VA psychiatric examinations.  Nevertheless, in compliance with the Court's Order, a remand is necessary to attempt to procure any VA treatment records not included in the claims file, to include, at a minimum, the VA psychiatric treatment record dated October 13, 2006, and any VA psychiatric treatment records dated from July 27, 2009, the date of the aforementioned VA psychiatric examination report.  

In compliance with the Court's order, when re-evaluating the Veteran's claim for a higher initial rating, the AMC/RO should consider whether staged ratings are appropriate.  For example, in the September 2010 Decision, the Board denied the Veteran's claim for a higher initial rating greater than 30 percent for the period prior to May 9, 2007.  In the Joint Remand, the parties acknowledged that the Board did not consider fully the Veteran's reports of suicidal ideation in the October 2006 NOD and a November 2006 VA treatment record.  The Board notes that suicidal ideation is listed in the criteria for a 70 percent rating for depression under 38 C.F.R. § 4.130, Diagnostic Code 9440.  

In addition, in the September 2010 Decision, the Board denied the Veteran's claim for a higher initial rating greater than 50 percent for the period from May 9, 2007.  In discussing the Veteran's GAF scores from this period, the Board noted that a VA examiner evaluated the Veteran's GAF score as 25 in a June 2008 VA treatment record, but stated that this score reflected "symptoms much more severe than those documented by medical evidence."  In the discussion of GAF scores, the Board did not address a September 2007 VA treatment record which also included a GAF score of 25.  The parties also indicated that the possibility that the lower GAF scores might have indicated a worsening of the Veteran's condition at different times, thereby warranting the consideration of the assignment of staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Upon remand, the AMC/RO should re-evaluate both the Veteran's claim for a higher initial rating greater than 30 percent for the period prior to May 9, 2007, including consideration of the Veteran's reports of suicidal ideation during that period; and the Veteran's claim for a higher initial rating from May 9, 2007, including consideration of the GAF scores and the September 2011 VA examination report and considering whether staged ratings are warranted for that period.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for depression since July 2009.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of any pertinent treatment records identified by the Veteran.  At a minimum, the AMC/RO should attempt to procure the VA treatment record regarding treatment for depression dated October 13, 2006, and all VA treatment records dated from July 27, 2009.  Associate all documents obtained with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  Notice must be provided to the Veteran and his or her representative. 

2.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim for a higher initial rating for depression, in excess of 30 percent prior to May 9, 2007; and in excess of 50 percent from May 9, 2007.  In so doing, the AMC/RO should consider all pertinent evidence of record, including the notations regarding suicidal ideation during the period prior to May 9, 2007, the GAF scores included in the VA treatment records dated from May 9, 2007 and the September 2011 VA examination report.  If the benefits sought remain denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


